United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1085
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Earl Anthony Boyd,                      *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                    __________

                             Submitted: November 14, 2005
                                Filed: December 30, 2005
                                 ___________

Before ARNOLD, BEAM, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.

       Earl Anthony Boyd (Boyd) appeals the sentence imposed by the district court1
following his plea of guilty to one count of being a felon in possession of a firearm,
in violation of 18 U.S.C. § 922(g). We affirm.

       Boyd’s sentencing occurred after the Supreme Court’s decision in Blakely v.
Washington, 542 U.S. 296 (2004), but before the Supreme Court’s decision in United
States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005). At sentencing, Boyd argued

      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
the Guidelines were unconstitutional in light of Blakely, thereby preserving an appeal
of his sentence under Booker. See United States v. Pirani, 406 F.3d 543, 550 (8th
Cir. 2005) (en banc).

      At the sentencing hearing, the government sought enhancements for
(1) possessing a firearm in connection with a felony offense (specifically, the
Arkansas state felony of aggravated assault, see Ark. Code. Ann. § 5-13-204),
pursuant to U.S.S.G. § 2K2.1(b)(5); and (2) reckless endangerment during flight,
pursuant to U.S.S.G. § 3C1.2. In support of the second enhancement, the government
presented testimony that Boyd, while fleeing from police with a gun, pushed a
bystander who was holding her infant child and then tried to hide the gun in the
bystander’s stroller. The district court denied the first requested enhancement, but
found Boyd had acted recklessly and imposed the second enhancement. The court
stated it was not bound by the Guidelines but considered them advisory, and
sentenced Boyd to 46 months’ imprisonment, the top of the 37- to 46-month range
under the Guidelines.

       Boyd appeals, arguing the district court violated his Sixth Amendment right
under Blakely and Booker by finding he recklessly endangered others during flight
rather than submitting these facts to a jury for determination. We have held there is
no Booker error if the district court calculates the proper Guidelines sentencing range,
treats the Guidelines as advisory, and imposes a reasonable sentence. Pirani, 406
F.3d at 551. In such a case, we review de novo a district court’s application of the
Guidelines and review its factual findings for clear error. United States v. Mathijssen,
406 F.3d 496, 498 (8th Cir. 2005).

      In this case, the district court’s findings did not violate Boyd’s Sixth
Amendment right because the district court treated the Guidelines as advisory rather
than mandatory. Furthermore, the district court’s findings are not clearly erroneous.
Taken as a whole, the testimony by the government’s witnesses, including the

                                          -2-
arresting officer who observed Boyd’s flight, and the bystander who was the victim
of Boyd’s actions, established Boyd recklessly endangered a woman and her infant
child while fleeing from police.

       Finally, Boyd claims his sentence is unreasonable. Reviewing the record in
light of the sentencing factors in 18 U.S.C. § 3553(a), because the district court
correctly applied the Guidelines in deciding Boyd’s sentencing range, we conclude
his sentence is reasonable. See United States v. Hadash, 408 F.3d 1080, 1082 (8th
Cir. 2005).

      For the foregoing reasons, we affirm Boyd’s sentence.
                         ______________________________




                                       -3-